Per Curiam.

Plaintiff testified without denial by defendant that she had fallen from a seat to which there was no back, in defendant’s theatre where “ There was never any lights up there”, and that defendant’s manager was aware of the condition.
Even if it were to be assumed that appellants abandoned the doctrine of res ipsa loquitur by attempting to bring forth affirmative proof attributing notice to the defendant of the alleged dangerous condition, notice to defendant was established through its manager Holder who had the job of supervising the operation of the theatre. Consequently, plaintiffs established a prima facie case which called for an explanation or rebuttal by defendant in order to be relieved of liability.
It was error, therefore, to dismiss the complaint at the conclusion of plaintiffs’ case.'
The judgment should be reversed and a new trial ordered, with $30 costs to appellants to abide the event.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
' Judgment reversed, etc.